Citation Nr: 0613135	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-01 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disability, claimed as schizophrenia, 
paranoid type.

2.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as schizophrenia, paranoid 
type.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1982 and from June 1982 to May 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March and May 2003 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  In April 2005 and December 2005, the 
veteran and his mother testified at a personal hearing before 
a Decision Review Officer (DRO) and at a Travel Board hearing 
before the undersigned Veterans Law Judge held at the RO; 
copies of the transcripts are in the record.

The service-connection issues described in 2 and 3 above are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The RO determined that no new and material evidence had 
been received to reopen a claim for schizophrenic reaction, 
paranoid type in a May 1996 rating decision; the veteran was 
notified of that decision the following month but he did not 
initiate an appeal.
 
2.  Evidence received since the May 1996 rating decision is 
new, material, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision issued in June 1996 is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2005).

2.  New and material evidence has been received since the May 
1996 rating decision to reopen the claim for service 
connection for an acquired psychiatric disability, claimed as 
schizophrenia, paranoid type.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants for VA benefits.  
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  To the extent required for a decision as to 
whether the veteran's claim is reopened, the Board finds that 
any defect in notice or assistance is not prejudicial to the 
veteran, given the favorable disposition of the appeal.  
Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).

Analysis

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

The veteran submitted his original claim for service 
connection for a nervous disorder in December 1992.  In an 
April 1993 rating decision, the RO denied service connection 
for a nervous disorder, noting that the evidence did not show 
that the veteran had a nervous condition, which was incurred 
in service or during the presumptive period following 
separation, which had continued to that time.  Evidence at 
that time showed that the veteran had been diagnosed with 
schizophrenia, paranoid type.  The veteran sought to reopen 
his claim in October 1995.  But, in a May 1996 rating 
decision issued the following month, the RO determined that 
no new and material evidence had been received to reopen his 
claim, noting that the newly received evidence (VA medical 
records showing treatment for schizophrenia, nicotine 
dependence, and polysubstance abuse) was essentially 
duplicative and cumulative of evidence previously considered.  
The RO notified the veteran of both of these decisions and 
his appellate rights, but he did not initiate an appeal to 
either decision within one year of notification.  Therefore, 
the March 1993 and May 1996 rating decisions are final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2005).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108 (West 2002).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the May 1996 rating decision.  Specifically, the 
veteran's contentions and testimony that he began to 
decompensate during his last period of service as shown by 
his paranoid and aggressive behavior, exemplified by his 
striking a civilian dependent of a Marine and hearing voices; 
his mother's testimony that the veteran's behavior following 
his discharge was characterized by irritability, a tendency 
to isolate, smoking, and polysubstance abuse; and a March 
2005 addendum written by a VA psychiatrist that the veteran's 
aggressive behavior while in the military may or may not be 
related to his current diagnosis of schizophrenia.  This 
evidence of personal observations of continuity of 
symptomatology, which might be related to his diagnosis of 
schizophrenia, relates to an unestablished fact necessary to 
substantiate the claim, and is neither cumulative nor 
redundant of the evidence of record at the time of the prior 
denial of the claim.  For the purpose of determining whether 
evidence is new and material, evidence is presumed credible 
and accorded full weight; only after the claim is reopened is 
its weight and credibility assessed.  Justus v. Principi, 3 
Vet. App. 510 (1993).  Accordingly, the claim is reopened.

ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for an acquired psychiatric 
disability, claimed as schizophrenia, paranoid type, has been 
received, to that extent, the appeal is granted. 


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for an acquired psychiatric 
disorder; the claim is REMANDED for de novo review.

Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty, 
and not the result of the veteran's own willful misconduct 
or, for compensation claims filed after October 31, 1990, the 
result of his abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2005).  The Board also observes that the veteran's 
claim was received after June 9, 1998, the effective date of 
38 C.F.R. § 3.300 (2005), which bars service connection for 
disabilities claimed to be due to a veteran's use of tobacco 
products during service.  

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2005).

Because it appears that the veteran did not engage in combat 
with the enemy, which the veteran has confirmed, his lay 
testimony or statements alone are not enough to establish the 
occurrence of the alleged stressors.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Instead, the record must contain 
service records or other credible evidence, which 
corroborates the stressor(s).  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2005); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  The corroboration of every 
detail is not required.  Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997)).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The Board observes that the record is replete with in-patient 
and outpatient treatment records for nicotine dependence, 
polysubstance abuse, and various psychiatric disorders linked 
to substance abuse.  During his testimony, the veteran 
appears to contend that his claimed psychiatric disorder(s) 
are the result of his duties as a military policeman (MP), 
where subduing intoxicated Marines during arrests or handling 
domestic disputes resulted in him being physically attacked 
similar to allegations of personal assault.  VA recognizes 
that veterans claiming service connection for disability due 
to an in-service personal assault face unique problems 
documenting their claims.  Personal assault is an event of 
human design that threatens or inflicts harm.  Although these 
incidents are most often thought of as involving female 
veterans, male veterans may also be involved.  These 
incidents are often violent and may lead to the development 
of PTSD, or another psychiatric disorder, secondary to 
personal assault. VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14 (April 30, 1999) (hereinafter M21-1).  Because 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  Therefore, alternative evidence must be 
sought.

With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault 
occurred, alternative evidence might still establish an in-
service stressful incident. Behavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service assault.  See M21-1, Part III, 5.14(8).

The Board notes that the duty to assist includes obtaining 
additional treatment records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  In an April 2005 statement, Dr. Das 
certified that he had treated the veteran for paranoid 
schizophrenia from 1996 to 1998; however, these records are 
not in the claims file.  The veteran also indicated that he 
is being treated by the Central Alabama VA Healthcare System.  
On remand, VA should obtain missing non-VA and VA treatment 
records, in particular ones from Dr. Das and the Central 
Alabama VA Health System.  A December 1989 private hospital 
report and a July 1992 Social Security Administration (SSA) 
psychological evaluation reflect that surgery was performed 
on the veteran following a shotgun blast inflicted on his 
left abdomen by his then-girlfriend; that the veteran had a 
history of significant head injuries, some while a boxer in 
the Marine Corps; and that his psychiatric difficulties 
appear to have begun immediately after the shotgun wound and 
surgery.  In a March 2004 statement, Dr. Das diagnosed the 
veteran with schizophrenia, paranoid type with depression and 
PTSD.  But the veteran's VA psychiatrist indicated in a 
January 2005 note that the veteran has no diagnosis of PTSD.  
Since the record shows multiple psychiatric diagnoses, 
including schizophrenia, depression, substance abuse, and 
PTSD, the veteran will be afforded a VA psychiatric 
examination to provide an opinion as to whether any 
psychiatric disorder found on examination may be related to 
service, to include due to physical assaults as a result of 
his duties as an MP or a Marine boxer.  The Board reminds the 
veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA's notice requirements under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service-connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish an initial disability rating 
or an effective date, if service connection is granted on 
appeal.  This must be done on remand.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that: (1) informs him about the 
information and evidence needed to 
establish an initial disability rating 
and an effective date, if service 
connection is granted on appeal, and (2) 
requests or tells him to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that VA has 
complied with the VA's duties to notify 
and assist a claimant.

2.  The VA should attempt to obtain 
missing records from the Central Alabama 
VA Healthcare System from January 2003 to 
the present and from Dr. S. K Das in 
Selma, Alabama, particularly from 
December 16, 1996 through May 1998.  If 
records are unavailable, please have the 
provider so indicate.

3.  The VA should advise the veteran that 
he can submit alternate evidence to 
support his claim for service connection 
for PTSD and to corroborate alleged in-
service stressors, including statements 
from service medical personnel; 
statements from individuals who served 
with him and may have witnessed the 
events he identifies as his stressors 
("buddy" certificates or affidavits); 
letters written during service; and 
statements from individuals including 
friends and family members to whom he may 
have confided these events or who may 
have observed his reaction to them either 
during his active service or immediately 
following his discharge from active 
service.

4.  After completion of 3 above, VA 
should prepare a letter asking the 
Department of the Navy (Marine Corps) to 
provide any available information, which 
might corroborate the veteran's alleged 
in-service stressors.  The service 
department should be asked to describe, 
and opine whether, the veteran's duties 
as a military policeman or as a boxer 
would have resulted in threats or 
infliction of bodily harm.  

5.  After items 3 and 4 are completed, VA 
should prepare a report detailing the 
nature of any in-service stressor that 
has been established by the record.  If 
none was verified, the report will so 
state.  This report is then to be added 
to the claims file.

6.  After 1 through 5 are completed, VA 
should make arrangements for the veteran 
to be afforded a psychiatric examination, 
by a psychiatrist who has not already 
examined him, to determine the nature and 
extent of any psychiatric disorder(s) 
found and the correct diagnostic 
classification and etiology of such 
disorder.  The claims file, stressor 
summary, and this REMAND must be reviewed 
by the examiner in conjunction with the 
examination.  All special studies or 
tests including psychological testing and 
evaluations, such as the Minnesota 
Multiphasic Psychological Inventory, 
deemed necessary by the examiner are to 
be accomplished.  The psychiatric 
examination report should include a 
detailed account of all pathology found 
to be present and a Global Assessment of 
Functioning score attributable to any 
psychiatric disorder found.  The 
psychiatric examiner should review a copy 
of 38 C.F.R. § 4.125(a) and provide 
explicit responses to the following 
questions:

(a) Does the veteran have a psychiatric 
disorder, to include PTSD meeting the 
DSM-IV criteria?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder (1) 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service to include as 
a boxer and/or physical assault while 
serving as a military policeman in the 
Marine Corps; (2) had its onset after 
service discharge, for example, a shotgun 
wound to his abdomen in 1989; or (3) is 
the result of his abuse of alcohol or 
drugs.  
 
(c)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
that opinion was based to establish the 
existence of the stressor(s).  

The rationale for any opinion and all 
clinical findings should be reported in 
detail.  Note that the presence of one 
diagnosed psychiatric disorder does not 
preclude the veteran from also being 
diagnosed with PTSD.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

7.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection claims for an acquired 
psychiatric disorder and PTSD.  If any 
determination remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time to respond.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claims.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claims.  38 
C.F.R. § 3.655 (2005).  The appellant and his representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


